Exhibit 10.37
SENSATA TECHNOLOGIES HOLDING N.V.
(the "Company")
RESTRICTED SECURITIES
Date: __________
Issue to:
__________ ("Participant")
 
__________ Ordinary Shares, par value €0.01 per Ordinary Share, at a purchase
price of €0.01 per Ordinary Share in cash.
The foregoing securities are "Restricted Securities" as such term is defined in
the Sensata Technologies Holding N.V. 2010 Equity Incentive Plan ("Plan"), and
such Restricted Securities are subject to all of the terms and conditions of the
Plan in effect from time to time, except as otherwise provided herein. Any
capitalized term used herein and not otherwise defined shall have the meaning
ascribed to such term in the Plan.
The foregoing Restricted Securities shall be issued to Participant upon payment
to the Company of the aggregate purchase price of €_____ in cash, which amount
represents the aggregate par value of all Ordinary Shares issued to Participant
pursuant to this Agreement.
The foregoing Restricted Securities will be subject to performance vesting only
and will performance vest only so long as Participant remains employed by the
Company or one of its Subsidiaries. The cumulative percentage of Restricted
Securities set forth in the first column below will vest on __________ based
upon the relative achievement of the Target as set forth opposite such
cumulative percentage.


Cumulative Percentage of
Restricted Securities Vested
 
Percentage of
Target Achieved
—%
 
Less than 90%
50%
 
90%
75%
 
95%
100%
 
100%
125%
 
105%
150%
 
110% or greater

As used herein, "Target" means the Company's adjusted net income of $_____
million for the fiscal year ending __________. The Company's adjusted net income
shall be calculated to exclude the impact of any dividends or other equity
distributions and refinancing transactions.
To the extent the Company achieves greater than 100% of the Target and, as a
result, Participant becomes entitled to Restricted Securities in addition to the
foregoing Restricted Securities (the "Additional


--------------------------------------------------------------------------------


Restricted Securities"), the Additional Restricted Securities shall be issued to
Participant on __________ upon payment to the Company of the aggregate purchase
price in cash calculated by multiplying the number of Additional Restricted
Securities by €0.01, which amount represents the aggregate par value of such
Ordinary Shares issued to Participant pursuant to this Agreement. The Additional
Restricted Securities shall be fully vested upon issuance. The Additional
Restricted Securities shall be subject to all of the terms and conditions of the
Plan in effect from time to time, except as otherwise provided herein.
By way of example only, using 1,000 ordinary shares, if the Company's adjusted
net income for fiscal year _____ is $_____ million (or _____% of the Target),
then _____ (or _____%) of the foregoing Restricted Securities shall vest on
__________. If the Company's adjusted net income for fiscal year _____ is $_____
million (or _____% of the Target), then _____ (or _____%) of the foregoing
Restricted Securities shall vest and Participant shall be entitled to receive
_____ Additional Restricted Securities (which shall be fully vested upon
issuance) on __________.
Notwithstanding the above and Section 4.5 of the Plan, if on the Termination
Date the Participant is _____ years of age or more and has twenty (20) years or
more of service to the Company or its Subsidiaries (including time with Texas
Instruments prior to April 27, 2006) then provisions (a) and (b) above shall not
apply and Participant's Restricted Securities will continue to vest and
Participant will not be required to exercise any vested Restricted Securities
within 60 days of the Termination Date (meaning that such Restricted Securities
shall remain eligible for exercise until expiration).
Participant agrees at all times to cast all votes to which Participant is
entitled in respect of Participant's Award Securities (which terms shall
include, for the avoidance of doubt, the Additional Restricted Securities),
whether at any annual or special meeting, by written consent or otherwise, in
such manner as the Company may instruct by written notice. Further, Participant
hereby grants to the Company an irrevocable proxy coupled with an interest to
vote, including in any action by written consent, Participant's Award Securities
as the Company deems appropriate in its sole discretion, which proxy shall be
valid and remain in effect with respect to all Award Securities until they cease
to be Award Securities pursuant to the terms of the Plan.
This agreement may be executed in one or more counterparts (including by means
of telecopied signature pages), all of which taken together shall constitute one
and the same agreement.
* * * *


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has executed this agreement effective as of the date first above
written.
 
 
SENSATA TECHNOLOGIES HOLDING N.V.
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
Accepted and Agreed:
 
 
 
 
 







 
